Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“(a first display unit having) emissive display characteristic” and “(a second display unit having) reflective display characteristic” in claims 2, 8, and 12. 
In particular:

a display unit having reflective display characteristic is a generic placeholder for means to perform display via unit capable of performing light reflection without reciting sufficient structure, material, circuit or type of component to carry out the reflective function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for emissive display characteristic described in the specification is found in paragraph 15:
“The first display unit 106 may have a first display characteristic, which may be an emissive display characteristic. Such emissive display characteristic may refer to the first display unit 106 having the ability to emit light in order to provide a single pixel portion of a visual content for the display. As such, the first display unit 106 may include light-emitting components such as LED's, mini or micro-LED's, OLED's…”
The corresponding structure for reflective display characteristic described in the specification is found in paragraph 16:
“Such reflective display characteristic may refer to the second display unit 110 having the ability to reflect ambient or environmental light received by the second 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 12 is allowed.
Claims 2-6, 8-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In particular, none of cited prior art disclose along or in combination: a switchable display comprising: a display screen; and an array of movable pixel units, each movable pixel unit comprising: a rotatable motive element comprising a microelectromechanical motor; a first display unit disposed on a first side of the rotatable motive element; and


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al., US 20200020270 (hereinafter “Im”)
Regarding claim 1, Im discloses a switchable display (see abstract), comprising: 
a movable pixel unit (fig. 1-5, paragraphs 65-68, a light adjustment device for peep-proof display screen, with pixel unit having transflective portions allowing light through), comprising: 
a rotatable motive element (fig. 6, fig. 7, paragraphs 77, 88, 95, plurality of transflective spheres, paragraph 95, “providing transflective portions 5 which are electrically polarized (i.e., transflective portion which has electrically polarity and is electrically rotatable), each transflective portion being between each second electrode 4 and a respective one adjacent first electrode 3 respectively, such that adjacent transflective portions 5 in each first gap are spaced apart from ; 
a first display unit having a first display characteristic disposed on a first side of the rotatable motive element (paragraph 77, “each of the plurality of transflective spheres comprising a transparent sphere”, the first display characteristic being transparent); and a 
second display unit having a second display characteristic, different from the first display characteristic, and disposed on a second side of the rotatable motive element, different from the first side (paragraph 77, “each of the plurality of transflective spheres comprising … a metal reflective layer covering a portion of an outer surface of the transparent sphere at a side thereof”, the second display characteristic being reflective, see illustrated figures below).

    PNG
    media_image1.png
    1042
    1123
    media_image1.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al., US 20030123126 (hereinafter “Meyer”)
Regarding claim 7, Meyer discloses a switchable display, comprising: 
a display screen (paragraph 5, digital micromirror device display screen); 
a movable pixel unit (fig. 1, fig. 4, paragraphs 64, pixel unit formed by micromirrors), comprising: 
a rotatable motive element (paragraph 55, “To create an image using the micromirror device, the light source is positioned at an angle equal to twice the angle of rotation so that mirrors rotated toward the light source reflect light in a direction normal to the surface of the micromirror device and into the aperture of a projection lens—creating a bright pixel on the image plane.”); 
a first display unit having a first display characteristic and disposed on a first side of the rotatable motive element; and a second display unit having a second display characteristic, different from the first display characteristic, and disposed on a second side of the rotatable motive element, opposite from the first side (see paragraphs 55-58, 72-74, micromirror with rotatable support to section micromirror to a first right side and second left side, wherein the micromirror exhibit a first display characteristic “ON” position to reflect light toward center via tilting first right side toward center and the micromirror exhibit a second display characteristic “OFF” position to reflect light toward side via tilting second left side toward side of the display device, see illustrated figures below), wherein 
the rotatable motive element is to rotate the movable pixel unit to position the first display unit to face the display screen in a first display mode, and to position the second display unit to face the display screen in a second display mode (see fig. 11, 12, first display mode wherein a pixel is “ON” to reflect light toward screen, and second display mode wherein a pixel is “OFF” to reflect light away from screen, herein during both first and second display mode, the position of left and right sides of micromirror are substantially facing display screen, with different angles, with .

    PNG
    media_image2.png
    1037
    890
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    801
    763
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694